





CITATION: R. v. Badesha, 2011 ONCA 601



DATE: 20110919



DOCKET: C44749



COURT OF APPEAL FOR ONTARIO



Laskin, Goudge and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Amarpreet Badesha



Appellant



John Collins, for the appellant



Grace Choi, for the respondent



Heard: September 16, 2011



On appeal from the decision of the
          Summary Conviction Appeal Court dated December 23, 2005 by Justice David
          Corbett of the Superior Court of Justice dismissing the conviction entered on
          August 10, 2004 by Justice John D. Takach of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



[1]

The appellant submits that the trial judge failed to deal with the
    evidence corroborating the appellants claim that he could not communicate in
    the English language.  We disagree.  The trial judge expressly referred to this
    evidence.

[2]

Nonetheless, the trial judge accepted the evidence of the police officers
    as at least equally credible, and therefore, concluded that the appellant had
    not met his burden.

[3]

We would not consider this a case for leave, but even if we were to
    grant leave, we would dismiss the appeal.


